Exhibit 10.104

 

LOGO [g321341stp087.jpg]

November 30, 2016

W. Richard Staub III

3210 Merriman Avenue

Raleigh, NC 27607

Dear Richard,

We are very pleased to extend this offer for the role of President, Research &
Development Solutions, of Quintiles IMS Incorporated (the “Company”), a
subsidiary of Quintiles IMS Holdings, Inc. (“QuintilesIMS”). Subject to
satisfaction of all the conditions described in this letter, your employment in
this new role will commence on December 1, 2016 (the “Start Date”).

In consideration for your services and the execution of the Non-Competition,
Non-Solicitation, Confidentiality and Intellectual Property Agreement set forth
in Schedule A attached hereto (the “Restrictive Covenant Agreement”), you will
be paid a base salary of $540,000 per year, subject to annual review. The base
salary shall be payable in periodic installments in accordance with the standard
payroll practices of the Company and subject to all withholdings and deductions
as required by law. Your principal place of employment shall be at the Company’s
offices in Raleigh-Durham, North Carolina, subject to business travel as needed
to properly fulfill your employment duties and responsibilities.

During your employment, you will be eligible to participate in the Company’s
Annual Incentive Plan (or such successor or additional plans, the “AIP”) on the
same terms and conditions as other similarly situated executives. Your annual
target bonus opportunity will be 85% of base salary. You will continue to be
eligible to participate in the employee benefit plans and programs generally
available to the Company’s senior executives, subject to the terms and
conditions of such plans and programs. The Company reserves the right to amend,
modify or terminate any of its benefit plans or programs at any time and for any
reason.

You will also be eligible to receive an annual equity award commensurate with
amounts, terms and conditions applicable to similarly situated executive
officers of the Company, subject to the applicable terms, conditions and
eligibility requirements of the equity plans and programs of QuintilesIMS, as
they may exist from time to time, and the approval of the Leadership Development
and Compensation Committee of the Board of Directors of QuintilesIMS in its
discretion.

Effective on the Start Date, your employment will be subject to the terms and
conditions set forth in this letter, and any employment agreement between you
and QuintilesIMS or any affiliate thereof, including the agreement executed as
of August 13, 2013 between you and Novella Clinical, Inc. (“Employment
Agreement”), shall terminate and have no further force or effect except as
expressly described in this offer letter.

This offer of employment is contingent upon: (1) your agreement to the terms and
conditions set forth in this offer letter and (2) your agreement to the terms
and conditions set forth in the Restrictive Covenant Agreement.

You acknowledge and agree you are receiving good, valuable and adequate
consideration for your agreement to the terms of this offer letter, including
the promotion and increased responsibility reflected in your new role in the
Company as described above.

 

1 of 4



--------------------------------------------------------------------------------

This offer letter shall not be construed as constituting a contract for
employment, or otherwise set forth a length of employment. Rather, your
employment will be at-will, meaning that you or the Company may terminate the
employment relationship at any time, with or without cause, and for any reason
or no particular reason in accordance with the terms of this letter.

If your employment with the Company is terminated by the Company other than for
Cause, subject to your execution and non-revocation of a release of claims in a
form provided by the Company and your compliance with the Restrictive Covenant
Agreement, you will be eligible to receive severance in an aggregate amount
equal to the sum of (1) an amount equal to twenty-four (24) months of base
salary in effect at the time of your termination, (2) an amount equal to your
annual target bonus opportunity in effect for the year of termination, and
(3) an amount equal to the projected cost of the continuation of your group
health insurance coverage for you and your eligible dependents pursuant to COBRA
for the eighteen (18) months following the termination date (together, the
“Severance Payment”). The Severance Payment shall be payable in equal monthly
installments on the Company’s regular payroll schedule during the twenty-four
month non-competition period pursuant to the Restrictive Covenant Agreement,
with the first installment to be paid on the first regular payroll date
occurring after the 30th day following your termination date; provided that if
the review and revocation period for the release begins in one taxable year and
ends in another taxable year, payments shall not begin until the beginning of
the second taxable year; and provided further that the first installment will
include all amounts that would otherwise have been paid to you since the period
beginning on the termination date if no delay had been imposed. The severance
payable pursuant to this paragraph shall be in lieu of any benefits under any
other severance plan of the Company.

For purposes of this offer letter, “Cause” means the occurrence of any of the
following: (i) any willful misconduct or omission or act of dishonesty by you,
which as determined by the Company in its reasonable discretion, may cause
material harm to the Company or its affiliates, or any other actions that are
materially detrimental to the Company or any affiliates’ interest; (ii) gross
negligence or willful misconduct by you in the performance of your duties;
(iii) any material act by you of fraud or intentional misrepresentation or
embezzlement, misappropriation or conversion of assets, whether or not related
to your employment with the Company; (iv) you being indicted for, convicted of,
confessing to, pleading nolo contendere or becoming the subject of proceedings
that provide a reasonable basis for the Company to believe that you have engaged
in, a felony or in any other crime involving dishonesty or moral turpitude;
(v) your material violation of a provision of the Company’s code of conduct,
ethics policy or other material policy of the Company, which as determined by
the Company in its reasonable discretion may be materially detrimental to the
Company or any affiliates’ interest; (vi) your material breach of fiduciary duty
to the Company or its affiliates which as determined by the Company in its
reasonable discretion may be materially detrimental to the Company or any
affiliates’ interest; or (vii) your material breach of this offer letter, the
Restrictive Covenant Agreement or any other written agreement between you and
the Company which as determined by the Company in its reasonable discretion may
be materially detrimental to the Company or any affiliates’ interest; provided
that, “Cause” shall not be deemed to have occurred pursuant to subsections
(v) and (vii) hereof unless you have first received written notice from the
Company specifying in reasonable detail the particulars of such grounds and that
Company intends to terminate your employment hereunder for such reason, and if
such ground is reasonably capable of being cured within fifteen (15) days, you
have failed to cure such ground within a period of fifteen (15) days from the
date of such notice. The Company may place you on paid leave while it is
determining whether there is a basis to terminate your employment for Cause or
during the above-referenced cure period.

This offer letter shall be governed by the laws of North Carolina, without
regard to conflict of law principles. This offer letter may be signed in any
number of counterparts (including via facsimile and electronic transmission),
each of which will be deemed to be an original and all of which together will
constitute one and the same instrument. No provision of this offer letter may be
amended or modified unless agreed to in writing and signed by you and the
Company.

Section 409A

This offer letter is intended to comply with Section 409A of the Internal
Revenue Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter

 

2 of 4



--------------------------------------------------------------------------------

that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this offer letter shall be
treated as a separate payment. Any payments to be made under this offer letter
upon a termination of employment shall only be made upon a “separation from
service” under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this offer letter
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are determined to be a “specified employee” as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the “Specified Employee Payment Date”) or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 

3 of 4



--------------------------------------------------------------------------------

We eagerly await your acceptance in writing and look forward to working with you
in this role, where we are confident you will find enormous opportunity for
growth and development.

 

Yours sincerely,

/s/ Ari Bousbib

Ari Bousbib On behalf of Quintiles IMS Incorporated

I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in this
letter, and this letter supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to the subject matter of this letter, except as expressly set forth herein.

 

/s/ W. Richard Staub III

   

November 30, 2016

W. Richard Staub III     Date

 

4 of 4



--------------------------------------------------------------------------------

Schedule A

 

5



--------------------------------------------------------------------------------

LOGO [g321341stp092.jpg]

NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND

INTELLECTUAL PROPERTY AGREEMENT

This Non-Competition, Non-Solicitation, Confidentiality and Intellectual
Property Agreement (the “Agreement”) is made by and between W. Richard Staub III
(the “Executive”) and Quintiles IMS Incorporated (the “Company”), a subsidiary
of Quintiles IMS Holdings, Inc. (“QuintilesIMS”). This Agreement will become
effective immediately upon the date Executive executes the letter agreement
dated November 30, 2016 to which this Agreement is Exhibit A (the “Letter
Agreement”).

WHEREAS, Executive has been employed by the Company and his employment is being
continued in a senior executive position with the Company as of the Start Date
set forth in the Letter Agreement. As an employee, he will have responsibilities
that embrace all of the services provided by the Company and will have access to
confidential information and trade secrets of the Company and its Affiliates,
including but not limited to valuable information about their worldwide business
operations and the persons and entities with which they do business in various
locations throughout the world and he will develop relationships with their
customers and others with which they do business in various locations throughout
the world; and

WHEREAS, Executive is already obligated under existing agreements with
Affiliates of the Company to comply with restrictive covenants similar to those
contained in this Agreement, but Executive agrees that because of the
information and relationships to which Executive will be exposed in anticipation
of and during the course of Executive’s performance of his new role with the
Company, it would be harmful to the Company, QuintilesIMS and its Affiliates for
Executive to compete with Company, QuintilesIMS or its Affiliates or solicit
their clients, customers or employees in the manner prohibited by this Agreement
and that the Company, QuintilesIMS and its Affiliates have legitimate business
interests in protecting themselves from such competition and solicitation.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein and in the accompanying Letter Agreement, the
parties agree as follows:

1. Nondisclosure.

1.1. Recognition of Company’s Rights; Nondisclosure. Executive understands and
acknowledges that during the course of his employment by the Company, Executive
will have access to and learn about Confidential Information, as defined below,
relating to the Company and its Affiliates, and the Company Business. Executive
further understands and acknowledges that this Confidential Information, and the
Company’s ability to reserve it for the exclusive knowledge and use of the
Company and its Affiliates, is of great competitive importance and commercial
value to the Company, and that improper use or disclosure of the Confidential
Information by Executive will cause irreparable harm to the Company and its
Affiliates, for which remedies at law will not be adequate. At all times during
Executive’s employment, and thereafter, Executive will hold in strictest
confidence and will not disclose or use any Confidential Information, except as
such disclosure or use may be required in connection with Executive’s work for
the Company, or unless and to the extent the Company expressly authorizes such
in writing. Executive will obtain the Company’s written approval before
publishing or submitting for publication any material (written, verbal, or
otherwise, including without limitation presentations, abstracts or posters)
that relates to Executive’s work at the Company, relates to the Company’s
Business, and/or incorporates any Confidential Information.

1.2. Assignment. Executive agrees to assign and hereby assigns to the Company
any rights Executive may have or acquire in any knowledge, data or information
that is made, authored, conceived, developed, or reduced to practice by
Executive during the period of Executive’s employment with the Company and which
(but for Executive’s rights therein) would constitute Confidential Information,
and Executive recognizes that all Confidential Information shall be the sole
property of the Company.

 

6



--------------------------------------------------------------------------------

1.3. Subpoena or Court Order. If Executive is required to disclose Confidential
Information pursuant to a court order, subpoena or other government process or
such disclosure is necessary to comply with applicable law or defend against
claims, Executive shall: (i) notify the Company promptly before any such
disclosure is made; (ii) at the Company’s request and expense take all
reasonably necessary steps to defend against such disclosure, including
defending against the enforcement of the court order, other government process
or claims; and (iii) permit the Company to participate with counsel of its
choice in any proceeding relating to any such court order, subpoena, other
government process or claims.

1.4. Duration of Confidentiality Obligations. Executive understands and
acknowledges that Executive’s obligations under this Agreement with regard to
any particular Confidential Information or Trade Secret shall commence
immediately upon Executive first having access to such Confidential Information
or Trade Secret and shall continue during and after Executive’s employment by
the Company until such time as such Confidential Information or Trade Secret has
become public knowledge other than as a result of Executive’s breach of this
Agreement or breach by those acting in concert with Executive or on Executive’s
behalf and shall not continue longer than ten (10) years after Executive’s
separation from service as an employee.

1.5. Confidential Information. The term “Confidential Information” includes, but
is not limited to: (i) all information not generally known to the public, in
spoken, printed, electronic or any other form or medium, relating directly or
indirectly to the Company Business, is of value and is treated as confidential,
including, but not limited to, future business plans, financial information,
business plans, strategic plans, pricing information, licensing strategies,
advertising campaigns, information regarding executives and employees, and the
terms and conditions of this Agreement; and (ii) information of the Company, or
its Affiliates and its and/or their licensors, suppliers, customers, or
prospective licensors or customers, including, but not limited to, data,
formulas, patterns, compilations, programs, devices, methods, techniques,
processes, financial data, financial plans, product plans, or lists of actual or
potential customers or suppliers, which: (aa) derives independent actual or
potential commercial value, from not being generally known to or readily
ascertainable through independent development or reverse engineering by persons
or entities who can obtain economic value from its disclosure or use; and (bb)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy (“Trade Secret”). Notwithstanding anything otherwise in
this Agreement to the contrary, Confidential Information shall not include
information that is generally known or available to the public unless such
information became so known or available as a consequence of a breach by
Executive of Executive’s obligations pursuant to this Agreement.

1.6. Third Party Information. Executive understands, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of Executive’s
employment and thereafter, Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone or use the Third Party
Information, except as and to the extent permitted under this Agreement with
respect to Confidential Information in connection with Executive’s work for the
Company.

1.7. No Improper Use of Information of Prior Employers and Others. During
Executive’s employment with the Company, Executive will not improperly use or
disclose any Confidential Information of any former employer or any other person
to whom Executive has an obligation of confidentiality. Executive will not bring
onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom Executive has an
obligation of confidentiality unless consented to in writing by that former
employer or person. Executive will use in the performance of Executive’s duties
only information which is generally known and used by persons with training and
experience comparable to Executive’s own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company or Executive. Executive represents that
Executive’s performance of all the terms of this Agreement and as an employee of
the Company will be consistent with the obligations set forth in Section 1 of
this Agreement.

 

7



--------------------------------------------------------------------------------

1.8. Acknowledgement upon Termination of Employment. Executive agrees that upon
termination of Executive’s employment, without limiting Executive’s obligations
hereunder, and if requested by the Company, Executive will acknowledge
Executive’s possession of Confidential Information by signing an appropriate
list of all Confidential Information of which Executive has knowledge or about
which Executive has acquired information.

2. Competitive Business Activities. Executive acknowledges that by virtue of
Executive’s employment by and senior position with the Company, (i) Executive
will have responsibilities that embrace each of the services provided within the
Company Business (as defined in Section 2.7); (ii) the Company operates the
Company Business through employees of Company as well as a network of entities
subsidiary to or affiliated with the Company, or owned by subsidiaries or
Affiliates of the Company located throughout the world; (iii) by virtue of
Executive’s employment by and senior position with the Company, Executive will
have access to Confidential Information (as defined in this Agreement) of the
Company and its Affiliates, including but not limited to valuable information
about their worldwide business operations and the persons and entities with
which they do business in various locations throughout the world and will
develop relationships with their customers and others with which they do
business in various locations throughout the world; and (iv) the restrictions
set forth in this Section 2 are reasonably necessary to protect the Company’s
legitimate business interests, are reasonable as to time, territory, and scope
of prohibited activities, do not interfere with the public policy or public
interest, and are described with sufficient accuracy and definiteness to enable
Executive to understand the scope of the restrictions imposed.

2.1. Covenant Not to Compete. During Executive’s employment and the twenty-four
(24) month period following the end of Executive’s employment, Executive shall
not, within the geographic territory identified in Section 2.4, do any of the
following, whether or his own behalf or as an officer, director, stockholder,
partner, associate, owner, employee, consultant or independent contractor, nor
shall Executive provide material assistance to any other person or entity to do
so:

 

  (a) engage in the Company Business in competition with the Company or any
Restricted Affiliate;

 

  (b) engage in the Company Business in any role that is the same as or
materially similar to the role that he performed for the Company, in competition
with the Company or any Restricted Affiliate; or

 

  (c) engage in the Company Business in competition with the Company or any
Restricted Affiliate, in any role the performance of which would be reasonably
presumed to require or involve the use or disclosure of Confidential
Information.

2.2. Covenant Not to Solicit Customers. During Executive’s employment and the
twenty-four (24) month period following the end of Executive’s employment,
Executive shall not, within the geographic territory identified in Section 2.4,
engage in any of the following activities, whether on his own behalf or as an
officer, director, stockholder, partner, associate, owner, employee, consultant
or independent contractor, nor shall Executive provide material assistance to
any other person or entity to do so:

 

  (a) solicit any customer of the Company or any customer of any Restricted
Affiliate, to obtain services that the customer had obtained from the Company or
Affiliate from an entity in competition with the Company or Restricted
Affiliate;

 

  (b) solicit any person or entity which Executive serviced, contracted with or
negotiated with on behalf of the Company or any Restricted Affiliate to obtain
services that the person or entity had obtained from the Company or a Restricted
Affiliate from an entity in competition with the Company or Restricted
Affiliate;

 

  (c) solicit any person or entity which any employee of Company or any
Restricted Affiliate for whom Executive was responsible, serviced, contracted
with or negotiated with on behalf of the Company or any Restricted Affiliate, to
obtain services that the customer had obtained from the Company or Affiliate
from an entity in competition with the Company or Restricted Affiliate;

 

8



--------------------------------------------------------------------------------

  (d) solicit any customer of the Company or any Restricted Affiliate, the
effective solicitation of which would reasonably be expected to benefited by the
knowledge of Confidential Information, to obtain services that the customer had
obtained from the Company or an Restricted Affiliate from an entity in
competition with the Company or an Restricted Affiliate;

 

  (e) solicit any vendor or supplier of the Company or a Restricted Affiliate to
cease doing business with the Company or Restricted Affiliate, or to provide
services to an entity in competition with the Company or any Restricted
Affiliate the effect of which would be to eliminate or diminish the provision of
services to the Company or an Restricted Affiliate; or

 

  (f) encourage any customer of the Company or any Restricted Affiliate to
cancel, terminate or refrain from renewing or continuing any contract or
business relationship with the Company or a Restricted Affiliate or to otherwise
diminish that Customer’s relationship with the Company or any Restricted
Affiliate.

2.3. Covenant Not to Solicit or Hire Employees. During Executive’s employment
and the twenty-four (24) month period following the end of Executive’s
employment, Executive shall not, engage in any of the following activities,
whether or his own behalf or as an officer, director, stockholder, partner,
associate, owner, employee, consultant or independent contractor, nor shall
Executive provide material assistance to any other person or entity to do so:

 

  (a) offer employment to, solicit for employment or hire any employee of the
Company or any Restricted Affiliate or any person who was employed by the
Company or any Restricted Affiliate during the one year period prior to the
termination of Executive’s employment with the Company;

 

  (b) offer employment to, solicit for employment or hire any employee of
Company or any Restricted Affiliate with respect to whom Executive had
responsibility at the time of the termination of Executive’s employment with the
Company or during the one year period prior to the termination of Executive’s
employment with the Company;

 

  (c) offer employment to, solicit for employment or hire any employee of
Company or any Restricted Affiliate who was personally known to Executive; or

 

  (d) offer employment to, solicit for employment or hire any employee of
Company or any Restricted Affiliate with respect to whom Executive had
responsibility at the time of the termination of Executive’s employment with the
Company or during the one year period prior to the termination of Executive’s
employment with Company.

2.4. Geographic Territory. In recognition of the worldwide presence of the
Company, the worldwide extent of Executive’s responsibilities, the breadth of
Executive’s knowledge of Confidential Information relevant to the operations of
the Company and its Affiliates worldwide, and the relationships with customers,
potential customers and contacts important to the Company Business that
Executive will develop and that will be available to him as a consequence of the
goodwill of the Company worldwide, Executive agrees that the restrictions set
forth in Sections 2.1 and 2.2 above will apply to the broadest geographic
territory possible, including the following geographical regions: (a) the world;
(b) the United States; (c) any country in which Executive worked, had
responsibility or provided services on behalf of the Company or a Restricted
Affiliate; (d) any country in which any employee of the Company or any
Restricted Affiliate who was supervised by Executive, either directly or through
other supervisors, had responsibility, provided services or worked; (e) any
State of the United States, or similar political subdivision in a foreign
country, in which Executive worked, had responsibility, or provided services on
behalf of the Company or any Restricted Affiliate; (f) any State of the United
States, or similar political subdivision of any foreign country in which any
employee of the Company or any Restricted Affiliate who was supervised by
Executive had responsibility, provided services or worked; (g) any city, or any
county or similar political subdivision in any foreign country, in which
Executive had responsibility, worked or provided services on behalf of the
Company or any Restricted Affiliate; (h) any city, or any county or similar
political subdivision in any foreign country in which any employee of Company or
any Restricted Affiliate who was supervised by Executive had responsibility,
worked or provided services on behalf of Company or any Restricted Affiliate;
(i) any State, city, metropolitan area or country (or similar political
subdivisions in any foreign country) in which Company or any Restricted
Affiliate is located or does business.

 

9



--------------------------------------------------------------------------------

2.5. Exclusion. Notwithstanding the foregoing, Executive’s ownership of not more
than one (1) percent of the issued and outstanding stock of a corporation the
shares of which are regularly traded on a national securities exchange or in the
over-the-counter markets shall not violate this Section 2.

2.6. Tolling. The period during which Executive must refrain from the activities
set forth in Sections 2.1, 2.2 and 2.3 shall be tolled during any period in
which he fails to abide by those provisions.

2.7. Definitions. As used in this Agreement:

 

  (a) “Affiliate(s)” shall mean: (i) any Company parent, subsidiary or related
entity; and/or (ii) any entity directly or indirectly controlled or beneficially
owned in whole or part by Company’s parent, subsidiary or related entity.

 

  (b) “Company Business” shall mean the business engaged in by the Company, and
its Restricted Affiliates, that includes but is not limited to the provision of
contract research, sales and marketing services, market research services,
technology services, information services and consulting services to
pharmaceutical, biotechnology, medical device and healthcare entities.

 

  (c) “Restricted Affiliates” shall mean any Affiliate of the Company with which
Executive worked, had responsibility or supervisory authority, or which uses
Confidential Information of the Company about which Executive has knowledge.

3. Assignment of Inventions.

3.1. Proprietary Rights; Inventions. The term “Proprietary Rights” shall mean
all trade secret, patent, copyright, mask work, trademark and other intellectual
property rights throughout the world. The term “Inventions” shall mean any and
all inventions, improvements, know-how, trade secrets, confidential and
proprietary information, trademarks, service marks and other indicia of origin,
websites, URLs, domain names, software programs, discoveries, conceptions,
preparations and developments, in all stages of development, whether or not
eligible for or covered by patent, copyright or trade secret protection.

3.2. Prior Inventions. Inventions, if any, patented or unpatented, which
Executive made prior to the beginning of Executive’s employment with the Company
are excluded from the scope of this Agreement. To preclude any possible
uncertainty, Executive has provided to Company a complete list of all Inventions
that Executive has, alone or jointly with others, made, authored, conceived,
developed, or reduced to practice or caused to be made, authored, conceived,
developed, or reduced to practice prior to the beginning of Executive’s
employment with the Company, that Executive considers to be Executive’s property
or the property of third parties and that Executive wish to have excluded from
the scope of this Agreement (collectively, “Prior Inventions”). If disclosure of
any such Prior Invention would cause Executive to violate any prior
confidentiality agreement, Executive understands that Executive is not to list
such Prior Inventions in his disclosure to the Company but is only to disclose a
cursory name for each such Invention, a listing of the party to whom it belongs
and the fact that full disclosure as to such Inventions has not been made for
that reason. If no such disclosure is attached, Executive represents that there
are no Prior Inventions. Notwithstanding anything to the contrary in this
Agreement, Executive agrees that Executive will not incorporate, or permit to be
incorporated, any Inventions in which Executive or any third parties own any
rights in any Company product, process, service, machine, or other Company
Inventions (as defined below) without the Company’s prior written consent.
Without limiting any other remedy to which the Company may be entitled, if in
the course of Executive’s employment with the Company, (a) Executive
incorporates an Invention that Executive owns or controls into a Company
product, process, service, machine, or other Company Invention, Executive agrees
to grant and hereby grants to the Company a nonexclusive, royalty-free, paid-up
irrevocable, perpetual, transferable, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) under such Inventions and all
Proprietary Rights therein to make, have made, modify, use, sell, have sold,
import, export and otherwise exploit any and all products, processes, services,
machines or other Company Inventions, and (b) Executive incorporates an

 

10



--------------------------------------------------------------------------------

Invention that Executive does not own or control into a Company product,
process, service, machine, or other Company Invention, Executive shall take all
reasonable action necessary to cause the third party who owns or controls such
Invention to grant to the Company the rights described in the foregoing
sentence.

3.3. Assignment of Inventions. Executive agrees to assign and hereby assigns all
Executive’s right, title and interest in and to any and all Inventions and all
Proprietary Rights with respect thereto (except to the extent that such
Inventions constitute works for hire or otherwise belong to the Company by
operation of law), which (a) are related to the Company’s Business or actual or
demonstrably anticipated research or development or (b) are developed during
Company time or using Company resources, and that in each case are made,
authored, conceived, developed, or reduced to practice by Executive, either
alone or jointly with others, during the period of Executive’s employment with
the Company. Inventions assigned to the Company, or to a third party as directed
by the Company pursuant to this Section 3.3, are hereinafter referred to as
“Company Inventions”. Executive further agrees to waive and hereby waives and
agrees never to assert any and all moral rights in any Company Inventions, such
as the right to be named as author, the right to modify, the right to prevent
mutilation and the right to prevent commercial exploitation, whether arising
under the Berne Convention or otherwise, and all other similar rights regardless
of whether such right is denominated or generally referred to as a “moral
right.”

3.4. Obligation to Keep Company Informed. Executive will promptly disclose to
the Company fully and in writing all Inventions that are made, authored,
conceived, developed or reduced to practice by Executive, either alone or
jointly with others, during the period of Executive’s employment with the
Company and for a two (2) year period thereafter. At the time of each such
disclosure, Executive will advise the Company in writing of any Inventions that
Executive believes are non-assignable Inventions under the provisions of
applicable law (i.e., inventions that Executive developed entirely on
Executive’s own time without using the Company’s equipment, supplies, facility
or trade secret information, unless such Invention (a) relates to the Company’s
Business or actual or demonstrably anticipated research or development, or
(b) results from any work performed by Executive for the Company) and Executive
will at that time provide to the Company in writing all evidence necessary to
substantiate that conclusion.

3.5. Works for Hire. Executive acknowledges and agrees that all original works
of authorship which are made by Executive (solely or jointly with others) within
the scope of Executive’s employment and which are protectable by copyright are
“works made for hire,” pursuant to the United States Copyright Act (17 U.S.C.,
Section 101).

3.6. Enforcement of Proprietary Rights. Executive agrees that Executive will
assist the Company in every proper way to obtain, and from time to time enforce,
United States and foreign Proprietary Rights relating to Company Inventions in
any and all countries. To that end Executive will execute, verify and deliver
such documents and perform such other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. In addition, Executive agrees that Executive will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. Any such assistance provided during the term of Executive’s employment
will be provided without additional compensation. Executive’s obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries shall continue beyond the termination of
Executive’s employment, but the Company shall compensate Executive at a
reasonable rate after Executive’s termination for the time actually spent by
Executive and for any reasonable expenses actually incurred by Executive
thereafter at the Company’s request on such assistance. In the event the Company
is unable for any reason, after reasonable effort, to secure Executive’s
signature on any document needed in connection with the actions specified in the
preceding paragraph, Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as Executive’s agent
and attorney in fact, which appointment is coupled with an interest, to act for
and on Executive’s behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by Executive.
Executive hereby waives and quitclaims to the Company any and all claims, of any
nature whatsoever, which Executive now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.

3.7. Irrevocable Assignment. The Company’s ownership of all Company Inventions
that are made, authored, conceived, developed or reduced to practice by
Executive, either alone or jointly with others, during the period of

 

11



--------------------------------------------------------------------------------

Executive’s employment with the Company, as assigned to the Company pursuant to
this Agreement or by operation of law, shall not be subject to revocation or
rescission in the event of a dispute between the Company and Executive
concerning payment of compensation or benefits to Executive, unless Executive
proves that the Company acquired ownership thereof fraudulently.

4. Non-Disparagement. Executive agrees not to make any disclosures, issue any
statements or otherwise cause to be disclosed any information which is designed,
intended or might reasonably be anticipated to disparage the Company, its
officers or directors, its business, services, products, technologies and/or
personnel. Nothing in this Section is intended, nor shall be construed, to
(a) prohibit Executive from any communications to, or participation in any
investigation or proceeding conducted by, any governmental agency with
jurisdiction concerning the terms, conditions and privileges of employment or
jurisdiction over the Company’s business, or (b) prevent Executive from
otherwise engaging in any legally protected activity.

5. Records. Executive agrees to keep and maintain adequate and current records
of all Confidential Information learned or received by Executive and all
Inventions made, authored, conceived, developed or reduced to practice by
Executive during the period of Executive’s employment with the Company, which
records shall be available to, and to the extent constituting Confidential
Information or Company Inventions shall remain the sole property of, the Company
at all times.

6. No Conflicting Obligation. Executive represents that Executive’s performance
of all the terms of this Agreement and as an employee of the Company do not and
will not breach any (a) agreement to keep in confidence information acquired by
Executive in confidence or in trust prior to Executive’s employment by the
Company, or (b) agreement with or obligation to any third party to which he is
otherwise bound, or faculty or staff appointment with a university, government
or other research institution). Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement, either written or
oral, in conflict herewith.

7. Return of Company Materials. When Executive leaves the employ of the Company,
Executive agrees that: (a) Executive will return all the Company property
(including, but not limited to, credit cards; keys; company car; cell phone; air
card; access cards; thumb drive(s), laptop(s), personal digital devices and all
other computer hardware and software; records, files, documents, manuals, and
other documents in whatever form they exist, whether electronic, hard copy or
otherwise and all copies, notes or summaries thereof which Executive created,
received or otherwise obtained in connection with Executive’s employment);
(b) Executive will not delete any emails, files or other information from any
Company computer or device prior to Executive’s return of the property except in
strict accordance with Company policy; and (c) Executive will permanently delete
any Company information that may reside on Executive’s personal computer(s),
other devices or accounts and submit all personal computers, phones and other
devices which Executive used for Company business, and will identify all
personal accounts on which Company information has been placed and related
passwords, to a third party vendor, as may be designated by the Company, for
inspection and removal of any Company-related information. Executive further
agrees that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.

8. Publicity. Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of
Executive’s name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company without further consent from or royalty,
payment or other compensation to Executive.

9. Legal and Equitable Remedies for Breach of Certain Provisions. Executive
acknowledges that his failure to abide by Sections 1 (Nondisclosure), 2
(Competitive Business Activities), or 3 (Inventions) of this Agreement would
cause irreparable harm to the Company and/or its Affiliates for which legal
remedies would be inadequate. Therefore, in addition to any legal or other
relief to which the Company and/or its Affiliates may be entitled by virtue of
Executive’s failure to abide by these provisions: (a) the Company and its
Affiliates may seek legal and equitable

 

12



--------------------------------------------------------------------------------

relief, including but not limited to preliminary and permanent injunctive
relief, for Executive’s actual or threatened failure to abide by these
provisions; (b) Executive will return all post-termination payments received,
including but not limited to those received pursuant to any employment contract
or agreement or severance plan in which Executive participates; and (c) if, as a
result of Executive’s failure to abide by the Competitive Business Activities
provisions, any commission or fee becomes payable to Executive or to any person,
corporation or other entity with which Executive has become employed or
otherwise associated, Executive shall pay the Company or cause the person,
corporation or other entity with whom he has become employed or otherwise
associated to pay the Company an amount equal to such commission or fee. In the
event that the Company or its Affiliates exercises its right to require
Executive to return all post-termination payments received pursuant to any
employment contract or agreement or severance plan in which Executive
participates hereof, Executive shall remain obligated to abide by the terms of
this Agreement, including but not limited to Sections 1 (Nondisclosure), 2
(Competitive Business Activities), and 3 (Inventions) set forth in this
Agreement.

10. Notification of New Employer. In the event that Executive leaves the employ
or retention of the Company, Executive hereby consents to the notification of
Executive’s new employer of Executive’s rights and obligations under this
Agreement.

11. Governing Law; Consent to Personal Jurisdiction and Forum. This Agreement
shall be construed, interpreted, and governed in accordance with and by North
Carolina law, without regard to the conflicts of laws principles thereof. The
parties agree that the state and federal courts in North Carolina shall have
jurisdiction (non-exclusive) for the adjudication of all disputes arising out of
this Agreement, and Executive consents to the exercise of personal jurisdiction
over Executive in any such adjudication and hereby waives any and all objections
and defenses to the exercise of such personal jurisdiction and such venue.

12. Severability. Executive agrees that the restrictions contained in this
Agreement are reasonable and necessary, are valid and enforceable, and do not
impose a greater restraint than necessary to protect the Company’s legitimate
business interests. If any one or more of the provisions contained in this
Agreement shall for any reason be held by a court to be excessively broad as to
duration, geographical scope, activity or subject, the parties intend that such
court would reduce, or “blue pencil” such provision by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear. In case any one or more of the provisions contained in this
Agreement shall, for any reason (including the failure of a court to “blue
pencil” a provision pursuant to the foregoing sentence), be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein; provided, however, that if the
absence of such provision causes a material adverse change in either the risks
or benefits of this Agreement to either the Company or Executive, the Company
and Executive shall negotiate in good faith a commercially reasonable substitute
or replacement for the invalid or unenforceable provision.

13. Successors and Assigns. This Agreement will be binding upon Executive’s
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its Affiliates, its successors, and its assigns.

14. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

15. Entire Agreement. This Agreement and the Letter Agreement contain the entire
agreement of Executive and the Company and its Affiliates with respect to the
matters set forth herein and supersede all previous negotiations and
discussions, agreements and understandings regarding such matters. In the event
of any conflict between this Agreement and any other agreement with the Company
or its Affiliates, the terms of the agreement which are most restrictive shall
control. It is understood that this Agreement does not constitute an express or
implied employment contract for any definite period of time and that Executive’s
employment with the Company is “at will” meaning that either the Company or
Executive can end the employment relationship at any time, with or without
cause.

 

13



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written below.

 

QUINTILES IMS INCORPORATED By:  

 

  Name:     Title:   W. RICHARD STAUB III  

 

  Name:    

 

  Date  

 

14